 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   ALBERT ATLAS,                                    )   Case No. CV 18-8918 FMO (PJWX)
                                                      )
11                         Plaintiff,                 )   ORDER ACCEPTING REPORT AND
                                                      )   ADOPTING FINDINGS, CONCLUSIONS,
12                  v.                                )   AND RECOMMENDATIONS OF UNITED
                                                      )   STATES MAGISTRATE JUDGE
13   HERNANDEZ, et al.,                               )
                                                      )
14                                                    )
                           Defendants.                )
15                                                    )
16          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second
17   Amended Complaint, the other records on file herein, and the Report
18   and Recommendation of the United States Magistrate Judge.                    Further,
19   the time for filing objections has expired and no objections have
20   been made.        The Court accepts the findings and recommendations of the
21   Magistrate Judge and adopts them as its own findings and conclusions.
22          IT IS THEREFORE ORDERED that the Second Amended Complaint be
23   dismissed with prejudice.
24          DATED:         April 16, 2019
25
26                                                         /s/
                                                  FERNANDO M. OLGUIN
27                                                UNITED STATES DISTRICT JUDGE
28   C:\Users\isabelmartinez\AppData\Local\Temp\notes95E17C\Order accep r&r.wpd
